FILED
                                                                 United States Court of Appeals
                                         PUBLISH                         Tenth Circuit

                          UNITED STATES COURT OF APPEALS                April 19, 2018

                                                                    Elisabeth A. Shumaker
                                 FOR THE TENTH CIRCUIT                  Clerk of Court
                             _________________________________

CARL GENBERG,

       Plaintiff - Appellant,

v.                                                          No. 16-1368
                                               (D.C. No. 1:11-CV-02434-WYD-MEH)
STEVEN S. PORTER,                                            (D. Colo.)

       Defendant - Appellee,

and

JEFFREY SPERBER; AL BAUTISTA;
CHERYL HOFFMAN-BRAY; MICHELE
DARNAUD; PHILIPPE GASTONE,

       Defendants.

------------------------------

NATIONAL WHISTLEBLOWER
CENTER,

       Amicus Curiae.
                             _________________________________

                                          ORDER
                             _________________________________

Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.
                  _________________________________
       This matter is before the court on the Petition of Steven S. Porter for Panel

Rehearing and Rehearing En Banc. We also have a response from the appellant and Mr.

Porter’s reply.

       Upon consideration, we grant panel rehearing only to clarify that the prior opinion

addressed only the award of summary judgment to the defendant. The Court did not

address, one way or another, whether the defendant can present the same-action defense

in the district court's further proceedings.

       In light of this limited grant and clarification, and noting the request for en banc

consideration was dependent on it, that part of the petition seeking en banc review is

denied as moot.


                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk




                                               2